Case: 14-50703      Document: 00512951872         Page: 1    Date Filed: 02/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-50703
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       February 27, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

VICTOR MANUEL DOMINGUEZ-GODINEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-890


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Victor Manuel Dominguez-Godinez appeals the within-guidelines, 46-
month sentence imposed for his guilty plea conviction of illegal reentry. He
contends that his sentence is substantively unreasonable and greater than
necessary to satisfy the 18 U.S.C. § 3553(a) factors.
       We review the substantive reasonableness of the sentence for an abuse
of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Dominguez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50703    Document: 00512951872     Page: 2   Date Filed: 02/27/2015


                                 No. 14-50703

Godinez’s arguments fail to rebut the presumption of reasonableness that we
apply to his within-guidelines sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). The district court, who was “in a superior position to find
facts and judge their import under § 3553(a),” was presented with Dominguez-
Godinez’s mitigating arguments but concluded that a sentence within the
guidelines range was appropriate. Campos-Maldonado, 531 F.3d at 339. As
Dominguez-Godinez concedes, his argument that the presumption of
reasonableness should not be applied to his sentence because U.S.S.G. § 2L1.2
lacks an empirical basis is foreclosed. See United States v. Duarte, 569 F.3d
528, 530-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       2